UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                       _______________________

                          Summary Calendar
                            No. 01-30407

                       _______________________


               GARRETT W. CIRESI; STEPHANIE H. CIRESI,

                                             Plaintiffs-Appellants,

                               versus

                    DAIMLER/CHRYSLER CORPORATION,

                                                 Defendant-Appellee.



_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (00-CV-1269-F)
_________________________________________________________________
                         September 19, 2001


Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

          Appellants brought this products liability action against

Appellee DaimlerChrysler (Chrysler) for damages resulting from

injuries to Mr. Ciresi allegedly caused by a defective air bag.

     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Holding that Appellants had presented no evidence of the crucial

element of causation in their cause of action, the district court

granted Chrysler’s motion for summary judgment.                              Contrary to

Appellants’ assertions on appeal, the district court did not err.

Chrysler presented undisputed testimony that something other than

the   air   bag    (assuming      arguendo        that     the   air   bag    was   indeed

defective) could have caused Mr. Ciresi’s injuries.                           Appellants

presented no evidence that conflicts with this testimony.                            There

was thus no issue of material fact as to causation that could

preclude    a     grant   of    summary      judgment       in   favor   of    Chrysler.

Appellants’ attempt to fill the evidentiary gap by relying on the

res ipsa loquitur doctrine fails for the reason stated by the

district court.

            Appellants         object   to       various    decisions    made       by   the

district judge and the magistrate judge in managing the case: the

denial of a tardily filed motion for leave to amend the complaint

by adding a seemingly superfluous defendant; the denial of an

untimely motion to extend the deadline for submitting expert

witness testimony; and the striking of evidentiary submissions made

in violation of that deadline.               We perceive no abuse of discretion

in any of these decisions.          Even if we thought otherwise, we do not

see how it could make a difference to the disposition of Chrysler’s

summary judgment motion.

            AFFIRMED.

                                             2